Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  141795(49)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra,
                                                                                                                     Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 141795
  v                                                                COA: 291592
                                                                   Wayne CC: 08-012499-FC
  FRANKLIN EDWARD IVEY,
             Defendant-Appellant.
  _____________________________________


         On order of the Chief Justice, the motion by defendant-appellant for extension to
  February 28, 2011 of the time for filing his supplemental brief is considered and it is
  granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2011                       _________________________________________
                                                                              Clerk